                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
Case No.        ED CV 18-1811 CAS (MRW)                                       Date     October 9, 2018
Title           Yandy Arrizabalaga-Pinto v. Kirstjen Nielsen et al


Present: The Honorable       Michael R. Wilner
                   Veronica Piper                                               None
                    Deputy Clerk                                      Court Smart / Reporter

           Attorneys Present for Petitioner:                     Attorneys Present for Respondent:
                      None Present                                           None Present


Proceedings:               (IN CHAMBERS) ORDER RE: DISMISSAL

        Petitioner filed a notice dismissing the petition. (Docket # 9.) This action is dismissed without
prejudice.




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                    Page 1 of 1
